DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/21/2021 has been entered.

	Claim status
The examiner acknowledged the amendment made to the claims on 12/21/2021.
Claims 1-9, 17 and 21-25 are pending in the application. Claim 1 is currently amended. Claims 2-9 and 17 are previously presented. Claims 10-16 and 18-20 are cancelled. Claims 21-25 are newly presented. Claims 1-9, 17 and 21-25 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 depends from claim 1 and recites that the mixture of emulsifiers and thickeners comprising at least one component selected from the group consisting of gelatin, E472b, E460, and E466. However, given that claim 1 already requires the presence of gelatin in the mixture of emulsifiers and thickeners, it is unclear if other emulsifiers/thickeners other than gelatin need to be present in the mixture. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk GB 1476309 (hereinafter “Van Dijk”) in view of Kim US Patent Application Publication No. 2007/0003681 (hereinafter “Kim”) and Cavalli EP 0818149 A2 (hereinafter “Cavalli”)
With respect to claims 1, 5-6, 9, 17 and 21, Van Dijk teaches a method of preparing a whipped stabilized cream product that is useful as a topping for desserts, comprising a mixture of cream (liquid) and an acidified (soured) milk product such as quark and/or yogurt, a stabilizer (thickener) such as gelatin, carrageenan, starch, locust bean etc., an emulsifier such as partial glycerides and other edible emulsifier, and sugar, wherein each of the examples teach saccharose (e.g., sucrose) as the sugar component (page 1, lines 31 -35, 66-80, and 95-98; page 2, lines 1-2 and 15; Examples 1-2). Van Dijk also discloses that additional sugar and flavors or sweetening agents can be incorporated in the mixture (page 1, line 52; page 2, lines 15-16 and 18). In Examples l-V and VII, the sugar (saccharose) content is approximately 9%, while in Example VI the sugar (saccharose) content is approximately 21%.
It is preferred that the cream (liquid) and acidified milk product is stored in a refrigerator (i.e. cooled) (page 2, lines 21 -25 and 79-81). Van Dijk suggests that the mixing of the cream and acidified milk product as well as the stabilizer (thickener), emulsifier, and sugar/sweetening agent, should be carried out while the ingredients have a temperature below 10°C (page 1, lines 42-54; page 2, lines 21-25). Next, Van Dijk teaches a whipping step that is carried out below 20°C or below 10 ºC, but above 0°C (page 2, lines 27-30), the temperature of which encompassing the range recited in claim 1. Furthermore, regarding claims 5-6, the overrun of the whipped topping is usually between 60 and 210% by volume (page 2, lines 19-20). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
While Van Dijk teaches a method for preparing an aerated dairy product in the form of a whipped cream topping comprising at least one saccharide, the reference fails to suggest wherein the saccharide includes dextrose (glucose) as well as wherein the mixture also includes at least one sugar alcohol.
Kim teaches a method of making an aerated food composition comprising a dairy product, such as yogurt, whipped cream, mousse, and the like, as well as oil and cyclodextrin ([0001], [0011 ]-[0013], and claim 20). According to Kim, a variety of optional additives may be included in the aerated food composition such as sweeteners as well as certain polyols such as sorbitol in order to modify the mouthfeel [0019]. Suitable sweeteners include sugars such as sucrose, dextrose, glucose and mixtures thereof [0028]. The stable aerated structure is formed by a whipping or aeration process ([0031]-[0032]). Prior to whipping, the emulsion can be cooled [0031]. Kim teaches producing non-frozen aerated products [0032].
Both Van Dijk and Kim teach similar aerated dairy compositions in the form of a whipped stabilized cream product. Given that Van Dijk teaches compositions comprising sucrose and further discloses that additional sugar can be incorporated, one of ordinary skill in the art would have been motivated to include dextrose/glucose in the composition since Kim discloses that combinations of sucrose and dextrose (glucose) were found to be suitable sweetening agents in similar whipped toppings at the time of filing. Furthermore, given that Van Dijk discloses that additional sugar, flavors, and other minor ingredients can be incorporated in the mixture (page 2, lines 15-18), it would have been obvious to incorporate sorbitol into the mixture since Kim discloses that certain polyols such as sorbitol and mannitol have the benefit of modifying the mouthfeel of the topping.
While Van Dijk teaches the method of preparing the whipped stabilized cream product as recited above which involves cooling, combining the ingredients, and subjecting the mixture to an aeration/whipping treatment to obtain the final product, the reference fails to expressly disclose the steps of pasteurizing the mixture followed by cooling of the mixture prior to the aeration/whipping steps.
Cavalli teaches an aerated food composition (product) in the form of a mousse like plastic mass for topping use that is obtainable by the steps of: providing and mixing ingredients comprising sugars such as glucose (dextrose) with a dairy component such as fresh cheese, yogurt, sour cream, or mixtures thereof, pasteurizing the mixture, cooling the pasteurized mixture, and subjecting the mixture to an aeration step in order to produce an aerated product that can be packaged in containers (abstract; page 2, lines 3-5; page 3, lines 32-34 and 52-58; page 4, lines 5-7). Furthermore, the homogenization step is optional (page 3, line 50). Cavalli also teaches that the aerated food composition generally contains a total content of sugars in the final composition in the range of from 20 to 40% by weight (page 3, lines 32-34).
Both Van Dijk and Cavalli teach aerated food compositions that may comprise dairy products such as yogurt and cream. It would have been obvious to pasteurize the ingredients of Van Dijk and then cool the pasteurized mixture prior to the whipping step, because Cavalli teaches that these were suitable steps in the process for preparing similar aerated dairy food compositions at the time of filing. Moreover, regarding the “does not involve a homogenization step” limitation, given that Van Dijk teaches preparing suitable whipped stabilized cream products without a homogenization step and given that Cavalli suggest that the homogenization step is not necessary or required, a skilled artisan would have found it obvious not to homogenize the mixture of the modified Van Dijk. Van Dijk is further silent regarding a hardening step (page 1, lines 31 -35, 66-80, and 95-98; page 2, lines 1-2 and 15; Examples 1-2).
Given that Van Dijk teaches a whipping step that is carried out below 20°C or below 10 ºC, but above 0°C (page 2, lines 27-30), a skilled artisan would have been motivated to cool the pasteurized mixture of Van Dijk as modified by Cavalli to below 20°C or below 10 ºC, but above 0°C, such that the mixture is ready for whipping.
Regarding the limitation about the sugar content of the aerated dairy product, Van Dijk teaches examples wherein the sugar content is either 9 weight% or 21 weight% based on the total weight of the product or premix. Therefore, where Van Dijk is modified by Kim to include dextrose and polyols as the additional sugar within the composition, it would have been obvious to include the dextrose and polyols in an amount so that the total amount of sugar within the product and/or premix is close to the exemplary amounts of either 9 weight% or 21 weight%. This is because Van Dijk teaches that these were suitable concentrations of sugar for including in the whipped topping. Therefore, the modified Van Dijk suggests a sugar content that is within the respective claimed ranges. Furthermore, because Cavalli teaches a similar aerated dairy product to that of Van Dijk, wherein when various sugars are added, the total content of sugars in the final composition is generally in the range of from 20 to 40% by weight, one of ordinary skill in the art would have had additional motivation to arrive at a sugar content within the composition of the modified Van Dijk that is within the claimed concentrations.
Regarding the limitation that the aerated dairy product is an aerated mousse, is spoonable at room temperature, and does not melt into liquid at room temperature, it is first noted that Kim discloses that mousses are an aerated food product that is similar to whipped cream [0004], Therefore, even though Van Dijk refers to the whipped topping based on cream product as a whipped cream, it would have been obvious to consider the product to be an aerated mousse based on the previously recognized similarities. Furthermore, although the modified Van Dijk fails to expressly disclose that the product is spoonable and does not melt into liquid at room temperature, because the prior art teaches an aerated dairy product comprising the claimed ingredients, the claimed sugar content, and the method of preparing the aerated dairy product as claimed, the aerated dairy product of the prior art would have been expected to satisfy the properties at room temperature as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). (MPEP 2112.01 I).
Regarding claim 2, Van Dijk as modified by Kim and Cavalli teaches the method as recited above with respect to claim 1. Van Dijk. also discloses that the best results can be obtained when the cream and acidified milk product are stored at least one night below 10°C (page 2, lines 21 -26), which is considered to age the ingredients. In addition, Van Dijk teaches a final step of filling the whipped product into a container after it is formed (packing/storing) (claim 1).
Regarding claim 3, Van Dijk as modified by Kim and Cavalli teaches the method as recited above with respect to claim 1. Van Dijk also teaches including water in the whipped topping composition in addition to cream (Example II).
Regarding claim 4, Van Dijk as modified by Kim and Cavalli teaches the method as recited above with respect to claim 1. In addition, Van Dijk teaches whipping the mixture with an industrial whipping apparatus such as an Ooms mixer, wherein the nitrogen pressure was 8 kg/cm2 and the back-pressure was 5 kg/cm2 (page 3: Example VI; and claim 1). Therefore, Van Dijk suggests utilizing the HPP technique. Moreover, Van Dijk requires that an industrial whipping apparatus be used, while Cavalli teaches that the aeration or whipping step which operates under similar conditions as taught by Van Dijk, can be carried out by means of any system known in the art [0030].
Regarding claim 8, Van Dijk as modified by Kim and Cavalli teaches the method as recited above with respect to claim 1. In addition, Van Dijk teaches filling the product into tubs and storing in a refrigerator (page 2, lines 92-95).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk in view of Kim and Cavalli as applied to claims 1-2 above, further in view of Russo US Patent Application Publication No. 2010/0203215 (hereinafter “Russo”).
Regarding claim 7, Van Dijk as modified by Kim and Cavalli teaches the method as recited above with respect to claim 1.
While the modified Van Dijk suggests that it is preferred to store or age the cream and acidified milk product in a refrigerator overnight, the combination of references fail to expressly disclose ageing the cooled mixture (after pasteurization) for about 1 to 4 hours.
Russo teaches a method for preparing an aerated frozen mousse from pasteurized mixes of ingredients (premixes) ([0001]-[0002]; and [0017]-[0018]). The ingredient mix is preferably present in viscous or liquid form and can comprise sugars or sweetening agents, fats such as cream, milk, stabilizers, emulsifiers, fruit purees, and water [0040]. After the premix of ingredients is pasteurized, the ingredients have a limited shelf-life if maintained at ambient temperature or chilled conditions, so an ageing tank is used to maintain the chilled condition of the mix ([0043]-[0045]). The typical temperatures during the ageing are between 2 ºC and 8 ºC and the ageing time applied varies from 2 to 24 hours [0045].
Both Van Dijk and Russo teach methods of making aerated dairy products, wherein the cooled mixture is stored or aged under refrigerator conditions prior to aeration/whipping. It would have been obvious to age the cooled mixture of the modified Van Dijk because Russo demonstrates that this step was found to be suitable for maintaining chilled or cooled conditions of an ingredient mix comprising dairy products that would have a limited shelf life at the time of filing.
Claims 22-25 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk in view of Kim and Cavalli as applied to claim 1 above, further in view of Stanton US Patent Application Publication No. 2009/0105341 (hereinafter “Stanton”).
Regarding claims 22-25, Van Dijk teaches that a suitable emulsifier is one containing partial glycerides, but also other edible emulsifiers can be used (page1 line 98-page 2, line 2). Van Dijk in view of Kim and Cavalli is silent regarding the emulsifier comprising lactic acid esters of mono- and diglycerides of fatty acids (E472b), microcrystalline cellulose (E460), and carboxymethyl cellulose (E466), or combination thereof.
Stanton teaches that lactic acid esters of mono- and diglycerides of fatty acids (E472b), microcrystalline cellulose (E460), and carboxymethyl cellulose (E466) are among the suitable emulsifiers for food use ([0191; 0184; 0176]).
Both Van Dijk and Stanton are directed to food that comprises an emulsifier, and where Van Dijk teaches that an edible emulsifier could be used in the whipped cream, Stanton teaches that E472b, E460 or E466 are all suitable emulsifiers for food purpose.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Van Dijk by including E472b, E460 or E466 in the whipped cream composition of Van Dijk because the prior art has established that E472b, E460 or E466 is an art recognized emulsifier for food purpose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined E472b, E460 and E466 in the whipped cream composition of Van Dijk, for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
While Van Dijk does not teach the claimed concentrations of emulsifier and thickener as recited in claims 23 and 25 (Example I-II of Van Dijk teaches a concentration of 1.0% or 1.02% for thickeners combined with emulsifiers, respectively), the proportions of emulsifiers and thickeners are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of emulsifiers and thickeners so as to obtain an emulsion with desired stability and/or a final whipped cream that has desired viscosity. As such, the proportions of emulsifiers and thickeners s recited in claims 23 and 25 are merely obvious variants of the prior art.
Claims 1-6, 8-9, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk GB 1476309 (hereinafter “Van Dijk”) in view of Takahashi US Patent No. 6,770,317 (hereinafter “Takahashi”).
With respect to claims 1, 5-6, 9 and 17, Van Dijk teaches a method of preparing a whipped stabilized cream product that is useful as a topping for desserts, comprising a mixture of cream (liquid) and an acidified (soured) milk product such as quark and/or yogurt, a stabilizer (thickener) such as gelatin, carrageenan, starch, locust bean etc., an emulsifier such as such as partial glycerides and other edible emulsifier, and sugar, wherein each of the examples teach saccharose (e.g., sucrose) as the sugar component (page 1, lines 31 -35, 66-80, and 95-98; page 2, lines 1-2 and 15; Examples 1-2). Van Dijk also discloses that additional sugar and flavors or sweetening agents can be incorporated in the mixture (page 1, line 52; page 2, lines 15-16 and 18). In Examples l-V and VII, the sugar (saccharose) content is approximately 9%, while in Example VI the sugar (saccharose) content is approximately 21%.
It is preferred that the cream (liquid) and acidified milk product is stored in a refrigerator (i.e. cooled) (page 2, lines 21 -25 and 79-81). Van Dijk suggests that the mixing of the cream and acidified milk product as well as the stabilizer (thickener), emulsifier, and sugar/sweetening agent, should be carried out while the ingredients have a temperature below 10°C (page 1, lines 42-54; page 2, lines 21-25). Next, Van Dijk teaches a whipping step that is carried out below 20°C or below 10 ºC, but above 0°C (page 2, lines 27-30), the temperature of which encompasses that recited in claim 1. Furthermore, regarding claims 5-6, the overrun of the whipped topping is usually between 60 and 210% by volume (page 2, lines 19-20). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
While Van Dijk teaches a method for preparing an aerated dairy product in the form of a whipped cream topping comprising at least one saccharide, the reference fails to suggest wherein the saccharide includes dextrose (glucose) as well as wherein the mixture also includes at least one sugar alcohol as recited in claim 1.
Takahashi teaches a method of making whipped cream product comprising dairy fat, dairy protein, sugar, an emulsifier and a stabilizer (column 1, line 32-33; column 2, line 13,  27-29, 41-56 and 66-67; column 4 line 1-34). According to Takahashi, suitable sugar that could be incorporated in the whipped cream includes glucose, sucrose, sorbitol, xylitol, maltitol, erythritol, mannitol, galactooligosaccharide, lactulose, etc., and the combination thereof (column 3, line 41-56).
Both Van Dijk and Takahashi teach similar aerated dairy compositions in the form of a whipped cream product. Given that Van Dijk teaches compositions comprising sucrose and further discloses that additional sugar can be incorporated, one of ordinary skill in the art would have been motivated to include glucose, sorbitol, xylitol, maltitol, erythritol, mannitol, galactooligosaccharide, lactulose, etc., and the combination thereof in the composition since Takahashi discloses that the aforementioned sugar alone or in combination were found to be suitable sweetening agents in similar whipped creams products at the time of filing.
While Van Dijk teaches the method of preparing the whipped stabilized cream product as recited above which involves cooling, combining the ingredients, and subjecting the mixture to an aeration/whipping treatment to obtain the final product, the reference fails to expressly disclose the steps of pasteurizing the mixture followed by cooling of the mixture prior to the aeration/whipping steps.
Takahashi teaches the ingredients for making the whipped cream product can be subjected to pasteurization followed by cooling before being whipped (column 4, line 53-64). 
It would have been obvious to pasteurize the ingredients of Van Dijk and then cool the pasteurized mixture prior to the whipping step, because Takahashi teaches that these were suitable steps in the process for preparing similar aerated dairy food compositions at the time of filing. Moreover, regarding the “does not involve a homogenization step” limitation, given that Van Dijk teaches preparing suitable whipped stabilized cream products without a homogenization step and given that Takahashi suggests that the homogenization step is not necessarily required (column 4, line 49-51), a skilled artisan would have found it obvious not to homogenize the mixture of the modified Van Dijk. Van Dijk is further silent regarding a hardening step (page 1, lines 31 -35, 66-80, and 95-98; page 2, lines 1-2 and 15; Examples 1-2).
Given that Van Dijk teaches a whipping step that is carried out below 20°C or below 10 ºC, but above 0°C (page 2, lines 27-30), a skilled artisan would have been motivated to cool the pasteurized mixture of Van Dijk as modified by Takahashi to below 20°C or below 10 ºC, but above 0°C.
Regarding the limitation about the sugar content of the aerated dairy product, Van Dijk teaches examples wherein the sugar content is either 9 weight% or 21 weight% based on the total weight of the product or premix. Therefore, where Van Dijk is modified by Takahashi to include dextrose and polyols as the additional sugar within the composition, it would have been obvious to include the dextrose and polyols in an amount so that the total amount of sugar within the product and/or premix is close to the exemplary amounts of either 9 weight% or 21 weight%. This is because Van Dijk teaches that these were suitable concentrations of sugar for including in the whipped topping. Therefore, the modified Van Dijk suggests a sugar content that is within the respective claimed ranges. Furthermore, because Takahashi teaches a similar aerated dairy product to that of Van Dijk, wherein when various sugars are added, the total content of sugars in the final composition is generally in the range of from 10 to 70% by weight, one of ordinary skill in the art would have had additional motivation to arrive at a sugar content within the composition of the modified Van Dijk that overlaps with the claimed concentrations.
Regarding the limitation that the aerated dairy product is an aerated mousse, is spoonable at room temperature, and does not melt into liquid at room temperature, it is first noted that Kim discloses that mousses are an aerated food product that is similar to whipped cream [0004], Therefore, even though Van Dijk refers to the whipped topping based on cream product as a whipped cream, it would have been obvious to consider the product to be an aerated mousse based on the previously recognized similarities. Furthermore, although the modified Van Dijk fails to expressly disclose that the product is spoonable and does not melt into liquid at room temperature, because the prior art teaches an aerated dairy product comprising the claimed ingredients, the claimed sugar content, and the method of preparing the aerated dairy product as claimed, the aerated dairy product of the prior art would have been expected to satisfy the properties at room temperature as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). (MPEP 2112.01 I).
Regarding claim 2, Van Dijk as modified by Takahashi teaches the method as recited above with respect to claim 1. Van Dijk. also discloses that the best results can be obtained when the cream and acidified milk product are stored at least one night below 10°C (page 2, lines 21 -26), which is considered to age the ingredients. In addition, Van Dijk teaches a final step of filling the whipped product into a container after it is formed (packing/storing) (claim 1).
Regarding claim 3, Van Dijk as modified by Takahashi teaches the method as recited above with respect to claim 1. Van Dijk also teaches including water in the whipped topping composition in addition to cream (Example II).
Regarding claim 4, Van Dijk as modified by Takahashi teaches the method as recited above with respect to claim 1. In addition, Van Dijk teaches whipping the mixture with an industrial whipping apparatus such as an Ooms mixer, wherein the nitrogen pressure was 8 kg/cm2 and the back-pressure was 5 kg/cm2 (page 3: Example VI; and claim 1). Therefore, Van Dijk suggests utilizing the HPP technique. Moreover, Van Dijk requires that an industrial whipping apparatus be used, while Cavalli teaches that the aeration or whipping step which operates under similar conditions as taught by Van Dijk, can be carried out by means of any system known in the art [0030].
Regarding claim 8, Van Dijk as modified by Takahashi teaches the method as recited above with respect to claim 1. In addition, Van Dijk teaches filling the product into tubs and storing in a refrigerator (page 2, lines 92-95).
Regarding claim 21, Van Dijk as recited above teaches stabilizer (thickener) such as gelatin and an emulsifier such as partial glyceride. Further, Takahashi teaches that lactic acid esters of mono- and diglycerides of fatty acids (e.g., glycerol lactate fatty acid ester) is a suitable emulsifier, and crystalline cellulose or gelatin is a suitable stabilizer for the whipped cream product (column 4, line 1 and 19-21). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included lactic acid esters of mono- and diglycerides of fatty acids and crystalline cellulose in the whipped cream product of Van Dijk for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
Further, Takahashi teaches that the suitable stabilizer is crystalline cellulose. Therefore, it would have been obvious to have selected microcrystalline cellulose as stabilizer to include in the whipped cream where Takahashi teaches crystalline cellulose, as one of ordinary skill would have had the reasonable expectation that any crystalline cellulose (e.g. microcrystalline cellulose) would function effectively in the whipped cream. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with microcrystalline cellulose.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk in view of Takahashi as applied to claims 1-2 above, further in view of Russo US Patent Application Publication No. 2010/0203215 (hereinafter “Russo”).
Regarding claim 7, Van Dijk as modified by Takahashi teaches the method as recited above with respect to claim 1.
While the modified Van Dijk suggests that it is preferred to store or age the cream and acidified milk product in a refrigerator overnight, the combination of references fail to expressly disclose ageing the cooled mixture (after pasteurization) for about 1 to 4 hours.
Russo teaches a method for preparing an aerated frozen mousse from pasteurized mixes of ingredients (premixes) ([0001]-[0002]; and [0017]-[0018]). The ingredient mix is preferably present in viscous or liquid form and can comprise sugars or sweetening agents, fats such as cream, milk, stabilizers, emulsifiers, fruit purees, and water [0040]. After the premix of ingredients is pasteurized, the ingredients have a limited shelf-life if maintained at ambient temperature or chilled conditions, so an ageing tank is used to maintain the chilled condition of the mix ([0043]-[0045]). The typical temperatures during the ageing are between 2 ºC and 8 ºC and the ageing time applied varies from 2 to 24 hours [0045].
Both Van Dijk and Russo teach methods of making aerated dairy products, wherein the cooled mixture is stored or aged under refrigerator conditions prior to aeration/whipping. It would have been obvious to age the cooled mixture of the modified Van Dijk because Russo demonstrates that this step was found to be suitable for maintaining chilled or cooled conditions of an ingredient mix comprising dairy products that would have a limited shelf life at the time of filing.
Claims 22-25 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dijk in view of Takahashi as applied to claim 1 above, further in view of Stanton US Patent Application Publication No. 2009/0105341 (hereinafter “Stanton”).
Regarding claims 22-25, Van Dijk teaches that a suitable emulsifier is one containing partial glycerides, but also other edible emulsifiers can be used (page 1, line 98-page 2, line 2).  Further, Takahashi teaches that lactic acid esters of mono- and diglycerides of fatty acids (e.g., glycerol lactate fatty acid ester) is a suitable emulsifier for the whipped cream product (column 4, line 1 and 19-21). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have included lactic acid esters of mono- and diglycerides of fatty acids in the whipped cream product of Van Dijk for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
Van Dijk in view of Takahashi is silent regarding microcrystalline cellulose (E460) and carboxymethyl cellulose (E466). 
Stanton teaches that lactic acid esters of mono- and diglycerides of fatty acids (E472b), microcrystalline cellulose (E460) and carboxymethyl cellulose (E466) are all suitable emulsifiers for food use ([0191; 0184; 0176]).
Both Van Dijk and Stanton are directed to food that comprises an emulsifier, and where Van Dijk teaches that an edible emulsifier could be used in the whipped cream, Stanton teaches that E472b, E460 and E466 are all suitable emulsifiers for food purpose. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Van Dijk by including E460 and E466 in the whipped cream composition of Van Dijk because "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
Van Dijk teaches in Example I-II a concentration of 1.0% or 1.02% for thickeners combined with emulsifiers, thus being silent regarding the claimed concentrations of emulsifier and thickener as recited in claims 23 and 25. However, Takahashi teaches that the whipped cream could contain 0-5% emulsifiers and 0-5% stabilizers (column 4, line 10-13 and 32-34). Further, the proportions of emulsifiers and thickeners are conventional result effective variables in the food art. In other words, one of ordinary skill in the art would have varied the amounts of emulsifiers and thickeners so as to obtain a whipped cream with desired emulsion stability and desired viscosity. As such, the proportions of emulsifiers and thickeners s recited in claims 23 and 25 are merely obvious variants of the prior art.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered and the examiner’s response is submitted below:
The 35 USC112 rejection of the limitation regarding the sugar content is withdrawn in view of the amendment made to claim 1.
Applicant argues on pages 6-7 of the Remarks that the modification of Van Dijk with Cavalli would render Van Dijk inoperable for the intended purpose, for the reason that the pasteurization temperature as disclosed by Cavalli exceeds the 20 ºC or 10 ºC as required by Van Dijk for the ingredients.
Applicant’s arguments are considered but found unpersuasive. Applicant is reminded that the modification of Van Dijk with Cavalli also proposes cooling the mixture after pasteurization (see para. 18 of the office action mailed 06/22/2021). Given that Van Dijk teaches a whipping step that is carried out below 20°C or below 10 ºC, but above 0°C (page 2, lines 27-30), it would have been obvious to a skilled artisan to cool the pasteurized mixture of Van Dijk to a temperature that is suitable for whipping. Applicant appears to have ignored the level of the one ordinary skill in the art.
Applicant argues on page 8 of the Remarks that the office action improperly combines elements from completely different process without providing any basis for showing a reasonable expectation of success in the numerous modifications to Van Dijk. 
Applicant’s arguments are considered but found unpersuasive. First, the examiner does not agree with applicant’s assertions that Kim and Cavalli are directed completely different processes from Van Dijk (any argument on Cina is moot given that Cina is no longer relied upon). On the contrary, either Kim or Cavalli is directed whipping a composition that comprises dairy ingredient, thus is in the same field of endeavor as Van Dijk and the claimed invention, or is reasonably pertinent to the particular problem with which the applicant was concerned. Second, the record has shown every modification of Van Dijk with a secondary reference is equipped with a sound motivation that provides a basis for showing a reasonable expectation of success, but the applicant has failed to indicate which modification lacks a reasonable expectation of success. Third, the Office does not agree with the assertion that there are “numerous” modifications of the primary references. The Office notes that in rejecting claim 1, a total of 3 references are cited to modify Van Dijk in the office action mailed 06/22/2021, and an even less number of references (e.g., 2) are cited to modify Van Dijk in the instant office action.  A total of 2-3 references can hardly being viewed as “numerous”. Additionally, with Van Dijk disclosing majority of the limitations recited in claim 1, the Office notes that Kim only modifies the sugar genre and introduces sorbitol, and Cavalli only introduces the pasteurization process and a cooling process thereafter. There are no “numerous” modifications as applicant asserted.
Applicant asserts on page 8 of the Remarks that there is no demonstration that the proposed modification to Van Dijk would result in an aerated dairy product that is an aerated mousse and spoonable at room temperature and does not melt into liquid at room temperature.
Applicant’s arguments are considered but found unpersuasive. As set forth in the office action mailed 06/22/2021, because the prior art teaches an aerated dairy product comprising the claimed ingredients, the claimed sugar content, and the method of preparing the aerated dairy product as claimed, the aerated dairy product of the prior art would have been expected to satisfy the properties at room temperature as claimed. See In re Best.
For the forgoing reasons set forth above, applicant’s arguments regarding the dependent claims are not persuasive either.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793